Citation Nr: 0113285	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-20 773	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
October 1945 and from September 1950 to October 1950.  

This appeal arises from a July 1999 rating decision of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO denied a claim of entitlement to service 
connection for bilateral hearing loss.  


REMAND

The RO denied the veteran's claim for service connection for 
bilateral hearing loss on the grounds that the claim was not 
well-grounded.  

In this regard, it should be noted that there has been a 
significant change in the law since the RO issue its decision 
in this case.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
More significantly, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the 
changes in the law enacted by the VCAA appear to be more 
favorable to the appellant, the RO must readjudicate this 
claim on the merits.    

Initially, the Board notes that in a February 2001 statement, 
the veteran's representative requested that the case be 
reviewed in conjunction with all applicable laws and 
regulations, including the Veterans Claims Assistance Act of 
2000.  In so doing and in an effort to assist the appellant 
and the RO, the Board has reviewed the claims file and has 
identified certain assistance that must be rendered to comply 
with the VCAA.  

Throughout the current appeal, the veteran has argued that he 
incurred in a bilateral hearing loss as a result of his 
exposure to noise during combat service between February 9th, 
1945 and August 27th, 1945, when he served aboard the U.S.S. 
Lexington.  Specifically, he has asserted that during that 
time, this ship was engaged in numerous combat operations and 
that his battle station was on the bridge of the carrier.  He 
has further argued that he was subjected to extreme noise 
conditions from aircraft operations, which were conducted 
"around the clock", as well as from the noise of five-inch 
anti-aircraft cannons that were being discharged at both ends 
of his duty station.  Additionally, the veteran has contended 
that he began to notice a loss of hearing acuity that 
gradually increased soon after his release from active duty.  

Review of the service personnel records which have been 
obtained and associated with the claims folder indicate that 
the veteran had a period of active military service between 
November 1943 to October 1945 as a musician third class.  The 
service schools that he completed included a refresher music 
course at the Fleet Service School.  Although the veteran's 
service personnel records which have been procured and 
associated with the claims folder do not confirm combat 
service during this period of active duty, the documents do 
note that he served aboard the U.S.S. Lexington and that he 
received the Asiatic-Pacific (1 Star) Medal.  

VCAA in pertinent part provides that the Secretary has a duty 
to make reasonable efforts in obtaining relevant government 
records, and that efforts to obtain such records must 
continue until either, the records are obtained; or it 
becomes reasonably certain that such records do not exist, or 
that further efforts to obtain them would be futile.  

All of the veteran's service personnel records are not on 
file.  A specific request for such records does not appear to 
have been made by the RO.  Any additional service personnel 
records which may be available would be pertinent to the 
issue on appeal and should be obtained, particularly in light 
of the veteran's contentions that he served in combat aboard 
the U.S.S. Lexington from February 1945 to August 1945 and 
that the noise exposure to which he was subjected during this 
period caused him to develop bilateral hearing loss.  

Furthermore, in his substantive statement on appeal which was 
received at the RO in October 2000, the veteran explained 
that he purchased a set of hearing aids in 1987 and that he 
had another hearing test in October 1997.  The claims folder 
includes a copy of a private audiological evaluation that was 
completed in October 1997.  However, no additional 
post-service medical records have been obtained and 
associated with the claims folder.  In this regard, the Board 
notes that, in the VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran referred to the 
"attached 21-4142's."  Such form is not attached to the 
veteran's application.  It is unclear, however, whether such 
document pertain to any VA or private medical treatment 
received by the veteran for the claimed hearing loss.  This 
matter should be clarified because under current judicial 
precedents, VA is deemed to have constructive knowledge of 
any documents "within the Secretary's control."  Any such 
documents relevant to the issue under consideration must be 
included in the record on appeal.  See Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) and also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

The Board is cognizant that the service medical records are 
essentially negative for complaints of, treatment for, or 
findings of bilateral hearing loss.  However, these reports 
do reflect treatment for a healed perforation of the 
veteran's left eardrum in October 1944.  Additionally, the 
veteran has contended that he served in combat aboard the 
U.S.S. Lexington and that he was exposed to loud noises from 
aircraft operations and from anti-aircraft cannons during 
that time.  

The Board has reviewed the claims file and identified the 
assistance noted above that must be rendered to comply with 
the VCAA.  However, it is the RO's ultimate responsibility to 
ensure that any other appropriate or necessary development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take any necessary 
action and request the National Personnel 
Records Center (NPRC), or any other 
appropriate official depository of 
military records, to conduct a search for 
all service personnel records pertaining 
to the veteran's active military service.   
All efforts to locate the records must be 
documented.

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for his hearing loss disorder since 
his military service which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  If private treatment is 
reported and those records are not 
obtained, the veteran should be informed 
and afforded an opportunity to obtain the 
records.  The RO should obtain all 
records of any reported VA treatment.  
All the records obtained should be made 
part of the claims folder.  Copies of the 
request letters and of the official 
responses received should be added to the 
claims folder.

3.  Regardless of the veteran's response, 
the RO should specifically request the 
local VA Medical Center to furnish copies 
of records of all the treatment that the 
veteran has received at that medical 
facility since his separation from active 
military duty.  Copies of all such 
available records should be associated 
with the veteran's claims folder.  

4.  After the above action is completed, 
the RO should make a determination as to 
whether a VA examination with opinion is 
necessary to properly adjudicate the claim 
for service connection for bilateral 
hearing loss.  If an examination with 
opinion is deemed necessary, one should be 
promptly scheduled.  

5.  Finally, the RO must readjudicate the 
veteran's claim of service connection for 
hearing loss on the merits.  The RO must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


